To quash a writ of garnishment issued at the suit of G-. against H. & L., co-partners, as principal defendants, and relator, a foreign corporation, garnishee defendant, for the reason (1) that service was not made upon any officer or agent of the corporation, hence not upon anyone authorized to disclose, but upon the Commissioner of Insurance, and (2), that the affidavit alleges that the garnishee defendant is indebted to TI. and does not allege that IT. is individually indebted to plaintiff, but sets forth, that II. and L. are so indebted.
Denied June 4, 1895, with costs.